Mr. Justice Compton delivered the opinion of the Court! This was an indictment under sec. 21, of art. 9, chap. 51, G. Big., against Francis Harville, for fraudulently keeping in his possession and concealing the counterfeit resemblance of a bank note: conviction: motion in arrest of judgment, and for a new trial. Both motions were overruled, and he appealed. The questions raised in this ease are the same as those decided in Mathena vs. The State, at the present term, and the judgment must be reversed. One additional objection, however, is taken to the indictment, which is, that it does not sufficiently aver the existence of the bank. The averment would seem to be sufficient. Whart. Pr. 325; Sasser vs. The State, 13 Ohio 453.